Citation Nr: 0929128	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-26 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include emotional anxiety and 
depressive disorder.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and October 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  The DRO hearing was scheduled and 
subsequently held in April 2006 at the Jackson RO.  The 
appellant testified at that time and the hearing transcript 
is of record.  The Board also notes that the appellant 
requested a video-conference hearing in connection with the 
current claims as well.  The video-conference hearing was 
subsequently scheduled and held in April 2009.  The appellant 
testified at that time and the hearing transcript is of 
record.

After the hearing the appellant submitted a statement from 
her sister, L.B., along with a waiver of RO jurisdiction.  
Accordingly, the Board can consider that evidence in the 
first instance.  See 38 C.F.R. § 20.1304 (2008).

In a statement, dated in February 2007, the Veteran raised 
the issue of entitlement to pension.  As this matter is not 
currently developed or certified for appellate review, it is 
referred to the RO for appropriate action.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include emotional anxiety 
and depressive disorder, and entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU) are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Bilateral carpal tunnel syndrome was not present during 
service, and any current bilateral carpal tunnel syndrome is 
not attributable to any event, injury, or disease in service.


CONCLUSION OF LAW

Bilateral carpal tunnel was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
bilateral carpal tunnel syndrome.  The Veteran contends that 
she has bilateral carpal tunnel syndrome due to extended use 
of typewriters and calculators and lifting a floor buffer in 
service while working in a finance unit processing out 
servicemen returning from Vietnam.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any carpal tunnel 
syndrome.  Upon examination at separation from service in 
August 1970 the Veteran was not noted to have any upper 
extremity, neurological, or orthopedic conditions.  

In a private treatment note, dated in March 1987, the Veteran 
complained of her arms and hands going to sleep 
intermittently and that the condition did not seem to be 
related to her work.  The physician indicated that there was 
no trauma.  The physician diagnosed the Veteran with possible 
neuritis.

In a private treatment record dated in January 2002, the 
Veteran was noted to complain of bilateral wrist and finger 
pain.  A positive Tinel sign was found bilaterally.  The 
Veteran was diagnosed with bilateral carpal tunnel syndrome.

In April 2003 the Veteran underwent a private 
electromyography examination.  The examination revealed 
bilateral medial mononeuropathy at the wrist that was 
moderate in severity.  The examination did not reveal any 
evidence of cervical motor radiculopathy in the right upper 
extremity.

Private treatment records from the University Orthopedic 
Associates, dated from May 2003 to August 2004, reveal that 
in June 2003 and November 2003 the Veteran underwent right 
and left carpal tunnel release surgeries, respectively.  It 
was noted that she worked for many years packing products and 
more recently as a janitor.  There was no mention of her 
duties in the military.  In a letter dated in December 2003, 
Dr. A.F. reported that the Veteran had residuals of bilateral 
carpal tunnel syndrome and that the condition severely 
impaired the Veteran's ability to do pinching and grasping 
and repetitive forceful activities.  However, the private 
treatment records do not reveal any opinion regarding the 
etiology of the Veteran's condition.

In a letter dated in July 2005, Dr. A.S. reported that the 
Veteran first consulted the Jackson-Hinds Comprehensive 
Health Center in March 2003 complaining of bilateral hand and 
finger tingling and numbness.  The Veteran was diagnosed with 
bilateral median mononeuropathy at the wrist (carpal tunnel 
syndrome), moderate in severity.  Dr. A.S. noted that the 
Veteran reported to have worked picking up floor buffers and 
typing in service from October 1967 to October 1970.  The 
Veteran reported that she began having hand and wrist pain in 
the later part of her first year of work.  The Veteran was 
noted to have worked for General Electric for 13 to 14 years, 
until 1985, after separation from service.  However, Dr. A.S. 
does not render an opinion regarding the etiology of the 
Veteran's bilateral carpal tunnel syndrome.

In December 2008 the Veteran was afforded a VA Compensation 
and Pension (C & P) neurological examination.  The Veteran 
reported that her hands began to hurt while she was in 
service and that the pain stopped when she separated from 
service.  She reported that she worked as a seamstress for a 
few months while seeking employment after service and that 
the pain in her hands went away.  The Veteran stated that her 
hand pain returned when she went to work for General Electric 
(GE) several years later.  The examiner noted that the 
Veteran was diagnosed with carpal tunnel syndrome in 2003.  
After examination the examiner noted that there was no 
current finding of carpal tunnel syndrome.  The examiner 
reported that nerve condition velocity (NCV) testing was 
necessary to make a diagnosis of carpal tunnel syndrome.  The 
Veteran was unable to complete NCV testing.  The examiner 
rendered the opinion that the weight of the medical evidence 
did not tie the Veteran's current complaints to her period of 
service without resorting to mere speculation.  The examiner 
noted that carpal tunnel syndrome was generally considered to 
be a repetitive stress injury and that work as a seamstress 
would place repetitive stress on the hands; however, the 
Veteran reported that her symptoms disappeared when she was 
working as a seamstress.  The examiner reported that carrying 
heavy boxes, to which the Veteran associates her hand pain, 
is less typical as a cause of carpal tunnel syndrome.  He 
noted that she reported her symptoms recurred while working 
in a position requiring lifting and carrying and that she 
became disabled while working in cleaning services handling a 
mop.  He stated that it was unclear that her hand pain in 
service represented CTS.  Moreover, the examiner noted that 
the Veteran's symptoms resolved after separation from service 
indicating no chronic or permanent condition.  She again 
developed symptoms years later but it was unclear if those 
complaints represented CTS or not.  She was not diagnosed 
with CTS until many years after service.  

The lay statements of record indicate that the Veteran 
contacted family members, including two sisters who provided 
statements, while in service and discussed incidents of her 
hands hurting due to lifting a floor buffer.  A friend who 
served with the Veteran indicated that they had to complete 
separation paperwork within a short period of time or that 
the paperwork would have to be amended.  She indicated that 
the group of clerks required to complete the paperwork was 
understaffed and that they constantly had aching backs, 
necks, and fingers from the work.  The Veteran testified that 
she used a manual typewriter in service.  

In light of the evidence, the Board finds that entitlement to 
service connection for carpal tunnel syndrome is not 
warranted.  The Veteran's service treatment records do not 
reveal any complaint, diagnosis, or treatment for any carpal 
tunnel syndrome or any other neurological condition.  The 
Veteran's post-service treatment records reveal that she 
first complained of pain in her hands more than a decade 
after her discharge and was diagnosed with carpal tunnel 
syndrome in 2002.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  While the Veteran reports that she 
had symptoms of hand pain in service and again several years 
after service, the medical evidence does not show a diagnosis 
of carpal tunnel syndrome until more than 21 years after 
separation from service.  This is significant evidence 
against the claim.  The Veteran's post-service treatment 
records, while diagnosing the Veteran with carpal tunnel 
syndrome, do not provide any indication of the etiology of 
the condition.  

After examination in December 2008, the examiner noted that 
it was less typical that the Veteran's symptoms resolved 
while the Veteran worked as a seamstress but reappeared once 
the Veteran retained work requiring lifting.  The examiner 
rendered the opinion that the weight of the medical evidence 
does not allow connection of the Veteran's current complaints 
with the Veteran's active service without resorting to 
speculation.  A thorough rationale was provided for the 
opinion.  The Board acknowledges that the Veteran and the 
Veteran's friends' statements that the Veteran's and other 
servicewomen's hands hurt while they were in service.  
However, the Veteran as a lay person is not competent to 
diagnose carpal tunnel syndrome or provide an etiology for 
the condition.  

Moreover, although she reports that she had hand pain in 
service, the STRs and the VA examination of report of 
December 2008 show that a chronic condition was not 
manifested in service.  In addition, the preponderance of the 
evidence is against finding that there is continuity of 
symptomatology as she did not have any continuing symptoms in 
her position as a seamstress after her discharge from 
service.  See 38 C.F.R. § 3.303(b) (continuity of symptoms 
after discharge is required only where the condition noted 
during service is not shown to be chronic).  Instead, she 
reported that she noticed symptoms several years after when 
she was working for a private company.  There is no competent 
medical evidence associating the Veteran's current carpal 
tunnel syndrome with the Veteran's period of active service.  
As such, entitlement to service connection for bilateral 
carpal tunnel syndrome must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for bilateral carpal tunnel syndrome, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2004 that fully 
addressed all notice elements and were sent prior to the 
initial AOJ decisions in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and Social Security Administration records.  The 
Veteran submitted private treatment records.  The Veteran was 
afforded a VA medical examination in December 2008.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include emotional anxiety 
and depressive disorder, and entitlement to a TDIU.

The Veteran contends that her psychiatric disability is due 
to sexual harassment in service.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any psychiatric 
disorder.  Upon examination at separation from service in 
August 1970 the Veteran was not noted to have any psychiatric 
disorders.

Her service personnel records show that she enlisted as a PVT 
E-1, and was promoted to PVT E-2 in February 1968, to PFC E-3 
in May 1968, to SP4 E-4 in September 1968 and to SP5 E-5 in 
July 1969.  During her entire tour of duty her conduct and 
efficiency were evaluated as excellent.  However, she did 
receive an Article 15 in February 1970 for:  failing to 
report to her duty section for duty in violation of Article 
92 in December 1969; for failing to obey a lawful order in 
violation of Article 91 in January 1970; for disrespect to 
her superior noncommissioned officer in violation of Article 
91 in January 1970; and for disrespect in deportment and 
language toward her superior noncommissioned officer, a 
woman, in violation of Article 91 in December 1969.  Her rank 
was reduced to SP4 for two months and she forfeited $50 per 
month for two months.  

In a private treatment note, dated in July 2001, the Veteran 
was noted to have depressive symptoms due to being laid off 
from her job and the resulting anxiety about work and income.  
In December 2001 the Veteran underwent a private psychiatric 
examination.  After examination, the Veteran was diagnosed 
with major depression, single episode, severe without 
psychotic features.  The examiner did not render an opinion 
regarding the etiology of the Veteran's depression.

In a private treatment note, dated in April 2002, the Veteran 
was diagnosed with major depression.  The Veteran was treated 
consistently by Dr. A.B. from April 2002 to October 2004 for 
her psychiatric condition.  However, the records do not 
reveal that Dr. A.B. rendered an opinion regarding the 
etiology of the Veteran's condition.

A private physician reported diagnoses of major depression to 
the point of psychosis and severe anxiety.

In a VA treatment note, dated in July 2002, the Veteran was 
diagnosed with major depressive disorder (MDD).  The Veteran 
was noted to report that she had a two year history of 
depression and a history of sexual harassment.  The Veteran 
reported that she had been able to deal with the harassment 
on her own.  The physician noted that the Veteran did not 
report any symptoms of posttraumatic stress disorder (PTSD).  
The Veteran has received constant treatment from VA for her 
psychiatric condition and has been consistently diagnosed 
with MDD.  The Veteran's post-service treatment records do 
not reveal any diagnosis of PTSD and do not reveal any 
indication that the Veteran's diagnosed psychiatric disorder 
may be related to the Veteran's reported in service sexual 
harassment or any other incident of service.

In January 2009 the Veteran was afforded a VA C & P 
psychiatric examination.  The Veteran reported that she was 
sexually harassed while in service.  When asked about the 
specifics of her harassment she indicated that she did not 
get promoted as merited and was shouted at because she would 
not flirt and go out.  The examiner noted that the Veteran 
was first treated for a psychiatric disorder in 2001.  After 
examination, the Veteran was diagnosed with major depression 
in remission.  The examiner indicated that the Veteran's 
symptoms were more similar to major depression than to any 
anxiety disorder.  The examiner rendered the opinion that the 
Veteran's current condition was not due to or caused by the 
Veteran's active service.  The examiner provided the 
rationale that the Veteran had no "markers or indicators" 
in service which corroborate allegations of sexual 
harassment.  The examiner reported that the Veteran's prior 
mental health treatment records indicated that the Veteran's 
condition was thought to be caused by her then current 
stressors such as family issues, financial stress, marital 
separation, and inability to find a job.  In addition, the 
examiner noted that the Veteran's medical records from her 
application for Social Security Administration Disability 
Benefits did not note any prior sexual harassment but rather 
associated the Veteran's major depression with the Veteran's 
then current stressors.

The lay statements of record indicate that the Veteran 
contacted family members while in service and discussed 
incidents of sexual harassment.  The Veteran reports that she 
did not receive rank advancements with others, that her 
superior officer brushed up against her leg, and that he 
asked her if she went to clubs.  The Veteran further 
indicated that she requested a transfer to another location 
while in service to escape sexual harassment and, at another 
point, indicated that she was transferred to another location 
as the result due to sexual harassment.  The Veteran's 
service personnel records do not reveal any transfer of the 
Veteran's work location.  The Veteran's sister indicated in a 
letter that the Veteran called her while in service and 
complained of sexual harassment. 

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  However, where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  
As discussed above, the examiner in January 2009, failed to 
discuss the Veteran's Article 15 non-judicial punishments in 
relation to whether they represented markers of sexual 
harassment in service.  As such, the Board finds the 
examination to be insufficient and must remand the claim for 
the Veteran to be afforded another VA C&P examination.

In addition, the Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board 
has no discretion and must remand the claim.

Since the claims file is being returned it should be updated 
to include VA treatment records compiled since April 2007.  
See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).

The Veteran also seeks entitlement to a TDIU.  Since the 
Veteran's claim of entitlement to a TDIU is, in part, 
dependent upon the outcome of the Veteran's claim entitlement 
to service connection for an acquired psychiatric disorder, 
to include emotional anxiety and depressive disorder, the 
Board finds the issue of entitlement to a TDIU to be 
inextricably intertwined with that of entitlement to service 
connection for an acquired psychiatric disorder, to include 
emotional anxiety and depressive disorder.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  Because the issues 
are inextricably intertwined, the Board is unable to review 
the issue of entitlement to a TDIU until the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, to include emotional anxiety and depressive 
disorder, is resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA 
medical records pertaining to the Veteran 
that are dated from April 10, 2007.  

2.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any acquired psychiatric disorder, to 
include emotional anxiety and depressive 
disorder, found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed and 
all findings should be reported in 
detail.  The examiner must include or 
exclude a diagnosis of PTSD.  The 
examiner should render an opinion as to 
whether it is more likely than not 
(meaning likelihood greater than 50%), at 
least as likely as not (meaning 
likelihood of at least 50%), or less 
likely than not or unlikely (meaning that 
there is a less than 50% likelihood) that 
any acquired psychiatric disorder, to 
include emotional anxiety and depressive 
disorder, found to be present is related 
to or had its onset during service.  The 
examiner should comment upon the 
Veteran's Article 15 non-judicial 
punishments and the lay statements, 
including the Veteran's statements, that 
she was sexually harassed in service by 
having her superior officer brush against 
her leg and then look her up and down, by 
receiving invitations to meet at the club 
and being yelled at.  The examiner must 
provide a complete rationale for any 
stated opinion.  

3.  Thereafter, the RO should 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal are not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


